CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 24 to the registration statement on Form N-1A (File No. 811-05989 and 33-37011) ( Registration Statement ) of our report dated October 11, 2011, relating to the financial statements and financial highlights of Putnam Global Utilities Fund, which appear in such Registration Statement. We also consent to the references to us under the headings Financial highlights and Independent Registered Public Accounting Firm and Financial Statements in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts December 23, 2011
